DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application claims the benefit of application no. 62/880,206 filed 07/30/19.

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 01/07/2022.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The amendments below are necessary to correct for minor informalities with claims 1, 11 and 19 which do not affect the scope of the claims.
The application has been amended as follows: 

AMENDMENTS TO THE CLAIMS

1.  (Currently Amended)  A method of assessing state of a user, the method comprising:
at a device comprising a processor, a display, and a sensor:
identifying a luminance change event associated with content on the display;
obtaining, using the sensor, a pupillary response of a user perceiving the luminance change event associated with the content on the display;
determining a magnitude of the pupillary response of the user to the luminance change event, and
assessing a state of the user based on the magnitude of pupillary response of the user perceiving the luminance change, wherein a relatively larger magnitude of pupillary response is determined to correspond to an inattentive, distracted or mind-wandering state while a relatively smaller magnitude of pupillary response is determined to correspond to an attentive state.
2 – 10.  (Previously Presented)
11.  (Currently Amended)  The method of claim 9, wherein the artificial change comprises changing luminance of an item upon which the user is focusing.
12 – 18.  (Currently Amended)
19.  (Currently Amended)  A system comprising:
a device with a display and a sensor;
a processor; and
a computer-readable storage medium comprising instructions that upon execution by the processor cause the system to perform operations, the operations comprising:
identifying a luminance change event associated with content on the display;
obtaining, using the sensor, a pupillary response of a user perceiving the luminance change event associated with the content on the display; 
determining a magnitude of the pupillary response of the user to the luminance change event, and
assessing a state of the user based on the magnitude of pupillary response of the user perceiving the luminance change, wherein a relatively larger magnitude of pupillary response is determined to correspond to an inattentive, distracted or mind- wandering state while a relatively smaller magnitude of pupillary response is determined to correspond to an attentive state.
20 – 21.  (Previously Presented)

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are allowed for the reasons stated in the Notice of Allowance of 02/09/22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)

See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
2/18/22